359 S.W.3d 542 (2012)
In re the MARRIAGE OF Teresa M. SOSKIN and Alan R. Soskin
Teresa M. Soskin, Petitioner/Respondent,
v.
Alan R. Soskin, Respondent/Appellant.
No. ED 96758.
Missouri Court of Appeals, Eastern District, Division Two.
February 21, 2012.
Morton R. Newman, The Law Offices of Morton R. Newman, LLC, Chesterfield, MO, respondent.
Alan R. Soskin, Ballwin, MO, pro se.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Husband, Alan R. Soskin, acting pro se, appeals from a decree of dissolution of marriage. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).